Title: To James Madison from Tench Coxe, [1 May] 1801
From: Coxe, Tench
To: Madison, James


PrivateDear Sir
[1 May 1801]
I write you this letter under as much caution as the Circumstances of the case will admit. It relates to the same business as is mentioned in my private letter of the latter end of the Month preceding that month in which this will reach you. The cover of this will shew you by the post mark both its dates of time & place.
The person whom I mentioned in the late letter to which I refer has been several times with me, of his own accord. He possesses information of consequence. He has been himself wrong; possibly a first suggester of an important scheme—which may however have been thought of before by those to whom he addressed himself. He seems now willing to let political circumstances be known, tho I find, from an interview requested to day, that his object was to detect, perhaps to have satisfaction of persons, whom he considers as circumventing him in plans of profit, and as sacrificing his office to their passions & interests. I am doubtful whether he will not, from various feelings & influences, be less full than he has proposed to be, in his communications. I therefore shall give you some facts, which he communicated to me at various times with a declaration that they might be confidentially made known.
He shewed me various copies of his own letters, not less than 10 in number in the year 1798, from the foreign place, dated in April, & from that month to Novemr. 10. following. In the first, the Idea of the Independence of the part of the foreign empire, where he lived, is conveyed; and he shewed me an original letter from T. P. Esqr. (to whom all those letters were addressed) dated June 27th. 1798, all in that officers proper hand writing, which I well know, and having an explicit official character given to it by its connection with “The Department of” &ca. He has several letters from the same officer, all the originals of which ought to be found on file, or copied in the letter books, both wch. were practiced in one of the Departments. On the 16th. of Novr. my informant left the foreign place for America, with orders from Genl. T. to communicate his plan & measures towards the separation of that part of the empire from the rest. He was charged “to make known T’s mind to our Gt.” Late in Decr. 1798, he reached our Seat of Government, and fully made known the plan & business to Mr. P., who requested him to communicate the plan & intention of T. in a written paper to the P., which was drawn, a copy preserved & then presented, dated “December 1798.” Mr. P. saw & knew of it. In consequence, he, in his Offs., shewed to my informant a letter from R. K. Esqre., dated in Ln. to Mr. P. informing him of the British Govt. being acquainted with the plan and of their being in motion upon the Subject, with assurances of support & cooperation, which fact is reinforced by Mr. Ln’s intercepted Letters of 1799. Mr. P. invited Mr. —— twenty times to his house during the passage of the laws relating to these Objects between Decr. & 4th. Mar. 1799: Once particularly to meet “a select party” with whom the matter was talked over. Mr. P; Mr. W; (but not Mr. S. nor McH) Mr. Hillhe. & Mr. R. G. Hr. were present. The two persons here in 1799 from T. were present, and were questioned about the Inde. & Sepn. of that Country from the empire, gave decided affe. answers concerning the views & dispositions of T., which were fully understood by all, and particularly received with joy by Mr. W——t.
A communication in writing was made by my informant to Mr. P., expressly on the same subject, and ought to be found on file. After these things a small vessel was promised to the two Missionaries from T. and a salary to my informant, who was one. Dispatch was proposed & urged by Mr. P. The person afterwards appointed to succeed my informant applied to him to take out 20.000 ⅌s. of nankeen, which was refused. Soon after the scene was changed. The small vessel was dropt & gave great disgust & resentment to the two agents of T.—a large ship belonging to a perfect Englishman was permitted to go—was convoyed, I think—was loaded with valuable goods. A consul general was appointed. His Connection was concerned in the Management of the Vessel—and as is stated a scene of business in goods hence, & produce thence & other negociations was opened, that look like an Application of the opportunities of power & office upon an extensive scale, embracing perhaps our own, another nation’s—and the subordinate officers of the power to be dismembered. It was made to appear that the faithful F. officer was driven away—that he who remains (T.) is in favor of Monl. Governt., fond of the B. Nation, disposed to use us for the benefits he could draw from us.

It appears, that my informant will be sacrificed in 40.000 dollars of personal property & 25 or 30,000 dollars value of real, if his name is made public, wherefore this & my last are to be confidential within the bosom of the [sic] yourself, & the P. & my name is not to appear for reasons I will explain at a future time. You will see the gentleman at Wn., and he will carry valuable letters of introduction, highly favorable to him. I shall at his request give him one to you, this day or to morrow. He has acted very improperly, but will probably act otherwise in future. His information is very important. I have convinced him of the necessity of exhibiting his written evidences with his Memorial.
He states a fact as absolutely true, that in a conference upon his case in 1800 with the late P. he declared that “he had rather than whole[”] (of the country to be dissevered) “that he had never had any thing to do with that affair.” He makes a secret of this, but has mentioned it to others, as well as to me, twice.
There is a circular letter of Mr. P. to the Collectors of the Customs, which proves, that some compact was made in Pa. between our Ministers & the B. Minr. & Genl. Md. which was once indiscreetly published by P. & must be on file or in book, and in the hands of the C’s of Custms. It ought be made to appear in what form, written or oral, and to [what] effect that was. It was in the Absence of Mr. A. from Pha. but Genl. A. H. is said to have been in that city, & present. I write thus much to give time for looking up all letters to & from my informant from the 4th. Mar. 1797 till this time, as they will enable a certain opinion to be formed, and will enable you to draw out his information. I am unable to say more at this Moment. I am, dear Sir your most respectful frd
 

   
   RC (DLC). Unsigned (flourish in place of signature); docketed by JM 1 May 1801, with his notation “Confidential.”



   
   Coxe’s letter was not posted.



   
   See Coxe to JM, 28 Apr. 1801; Jacob Mayer to JM, 23 May 1801, and enclosures [DNA: RG 59, CD, Cap Haitien, vol. 3]).



   
   Mayer admitted that he had invested $800 in goods carried aboard the Kingston (Mayer to JM, 23 May 1801, enclosure [ibid.]).



   
   On Mayer’s early word that Toussaint planned to declare independence from France, see Pickering to Hamilton, 9 Feb. 1799 (Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 22:474); and Charles Callan Tansill, The United States and Santo Domingo, 1798–1873: A Chapter in Caribbean Diplomacy (Baltimore, 1938), p. 34 and n. 42.



   
   Timothy Pickering.



   
   Toussaint Louverture.



   
   Rufus King.



   
   On 13 and 15 July 1799 the Philadelphia Aurora published purloined dispatches the British minister Robert Liston wrote to his government on 6 and 23 May. Their publication led to a common law indictment of William Duane and others. Besides Indian affairs in the Northwest and the Fries uprising, the letters discussed the probability of American war with France and the “conjunction” of British and American policy toward Toussaint. According to an “Extract of a letter from Bucks County, dated July 11th 1799,” which introduced the first installment, the letters demonstrated “the extreme, not to say improper, intimacy subsisting between a foreign minister and the directors of American affairs” (Aurora, 13 July 1799).



   
   These abbreviated references probably were to Pickering, Oliver Wolcott, Jr., Benjamin Stoddert, James McHenry, the Connecticut Federalist senator James Hillhouse, and Congressman Robert Goodloe Harper of South Carolina.



   
   Mayer and Joseph Bunel.



   
   Wolcott.



   
   American consuls as a rule received no salaries, deriving their income from the established fees they charged for services performed in foreign ports. Mayer’s testimony implies that he was offered a bribe (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:255–56; Mayer to JM, 23 May 1801, enclosure [DNA: RG 59, CD, Cap Haitien, vol. 3]).



   
   Mayer alleged that Stevens met privately with him and suggested that he act as Yard’s agent in handling $20,000 worth of nankeen (a yellow cotton cloth) which, upon reaching Saint-Domingue, would immediately sell for twice that figure (Mayer to JM, 23 May 1801, enclosure [DNA: RG 59, CD, Cap Haitien, vol. 3]).



   
   According to Mayer, Bunel took umbrage at the apparent State Department plan to profit from the island’s distress. The Kingston, Mayer correctly told Coxe, was escorted to Cap Français by an American warship (Benjamin Stoddert to Thomas Tingey, 16 Mar. 1799 [DNA: RG 45, Letters to Officers of Ships of War, vol. 1], cited in Tansill, United States and Santo Domingo, p. 47).



   
   Coxe referred to Mayer’s account of Stevens’s extensive sugar and coffee purchases before he met with Toussaint and before word of reopened U.S. trade leaked to growers. Mayer also claimed that Stevens’s commercial forays into isolated Saint-Domingue ports received American navy protection; that Stevens used his influence with Toussaint to obtain permission to countersign the passports American vessels needed to visit harbors other than Cap Français and Port-au-Prince and then charged four times the usual amount for those papers; that the British naval commander in the area received payoffs drawn from the fees laid on American shipping; and that island officials, from Toussaint down to customs agents, recognized Stevens’s “carte blanche” (Mayer to JM, 23 May 1801, and enclosure [DNA: RG 59, CD, Cap Haitien, vol. 3]).



   
   Mayer feared that if news of his disclosures reached Saint-Domingue, Toussaint would seize his property there in retaliation (ibid.).



   
   President John Adams.



   
   British general Thomas Maitland.



   
   Circular letter to collectors of customs, 26 June 1799 [DNA: RG 59, ML]).



   
   Hamilton in 1799 was an army major general, acting as inspector general of the provisional forces Congress began to organize in the event of war with France.


